UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 7/9/2021
                                                                       :
LOCAL 3621, EMS OFFICERS UNION, DC-37,                                 :
AFSCME, AFL-CIO, et al.,                                               :
                                                                       :
                                    Plaintiffs,                        :     18-cv-4476 (LJL)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
THE CITY OF NEW YORK, et al.,                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On March 15, 2021, the parties requested that the Court hold in abeyance Plaintiffs’ time

to reply in the pending motion for class certification so that the Court may first rule on Plaintiffs’

motion to preclude pursuant to Fed. R. Civ. P. 37. Dkt. No. 359. The parties submitted a

proposed briefing schedule whereby Plaintiffs would file their reply in the pending motion for

certification two (2) weeks after the Courts issued its ruling on Plaintiffs’ Rule 37 motion. Id.

The Court granted that request on March 18, 2021. Dkt. No. 365.

        On May 18, 2021, Magistrate Judge Cave issued a report and recommendation on

Plaintiffs’ Rule 37 motion. Objections to the report and recommendation were filed on June 17,

2021, and opposition to these objections are due on July 14, 2021.

        Given the pending briefing and the Court’s consideration of the report and

recommendation, the Court directs the Clerk of Court to close Plaintiff’s motion for class

certification at Dkt. No. 300. Two weeks after the Court’s ruling on the report and

recommendation, Plaintiffs shall file their reply to the motion for class certification, in which

event the Court will treat the papers that have been filed as of that date as the complete briefing
and will decide the motion.


       SO ORDERED.


Dated: July 9, 2021               __________________________________
       New York, New York                    LEWIS J. LIMAN
                                         United States District Judge




                              2
